Ethridge, J.,
delivered the opinion of the court.
The issues presented in this suit are settled in the opinion just delivered in Robertson, Revenue Agent, v. Thomas, 79 So. 289; both suits involving the power of the revenue agent to bring suit against the drainage district created under the Code chapter, and the judgment of the court below is affirmed.

Affirmed.

On Suggestion oe Error.
This cause was affirmed at the last term of this court without an opinion, being decided at the same time the *658case of Robertson, Revenue Agent, v. Thomas, 79 So. 289, was decided. In that case, referring to section 310, Code of 1906 (section 3683, Hemingway’s Code), this court said:
“This section was intended to enable the county to bring suit on behalf of a part of the county, where the legislature had not provided adequate remedies for the protection of public interests and had not conferred power to sue and be sued on such parts of a county.”
The suggestion of error says this is a proper ease for the application of this section, as the swamp land district is created under the chapter on boards of supervisors, beginning at section 371, Code of 1906, and extending to section 391 of said Code, and that it is not a drainage district under Chapter 39, Code of 1906, and that it' is not governed by the announcement in the case of Robertson v. Thomas, supra.
We have .re-examined the record on the suggestion of error, and have reached the conclusion that the reyenue agent did not have a right to demand funds of the sheriff in the present case, because the law did not require nor contemplate that the sheriff should keep the taxes collected under the' swamp land • district in the county depository. Section 376, Code of 1906 (section .3751, Hemingway’s Code), provides that the “tax shall be collected by the sheriff of said county as other taxes, but he shall keep the swamp land fund for each swamp land district separate and keep a record of it in a book to be provided for that purpose. -On an order of the commissioners, or a majority of them, the sheriff shall pay to any party or' parties, who shall have done work for them in the channeling of any stream or streams, such sums as are mentioned in the order and each order must bear a certificate of the majority of the commissioners that the sum mentioned in the order is for channeling purposes.”
The sheriff, under this section, is not only the collecting agent of the swamp land district, but he is custodian *659of the funds and the disbursing agent of the commission.
"When we come to the subject of the depositories, we find that section 4234, Hemingway’s Code (Laws 1912, chapter 194), establishes depositories for county and drainage districts, and the amount of money belonging to the'several current funds in the county treasury of each county in the state shall be kept in the county depository, and that such moneys shall be drawn out and warrant issued by the clerk of the board of supervisors on the order of the said board, or on the allowance of a court authorized to allow the same.
Section 4250, Hemingway’s Code (Laws 1912, chapter 194), provides that the funds coming into the hands of the treasurer belonging to any drainage district shall be deposited in the depositories under the same conditions that county funds are deposited, to be drawn by the proper parties and in the manner provided by law.
These provisions apply to the county funds of counties, and the funds of the drainage districts created under the drainage chapter and several drainage acts.
The swamp land district funds are not county funds, nor drainage districts funds, within the meaning of these sections, and it follows that as the moneys involved in this suit were in the bank as deposits to the credit of the sheriff, and as the sheriff was the custodian of the funds under the swamp land district, that the revenue agent had no right to the possession of said funds, and the bank had the right to maintain the suit or injunction instituted in this case. It follows, from what has been said, that the judgment originally rendered was correct.

The suggestion of error is overruled.